Citation Nr: 1043252	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home adaption 
grant.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1954.  He was born in 1931.

This appeal arose before the Board of Veterans' Appeals (Board) 
from February and August 2000 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
February 2000 rating action had denied entitlement to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing or a special home adaption grant, and the August 
2000 rating action had denied entitlement to service connection 
for right knee and right leg disorders.

Service connection was granted for a low back disability by Board 
action in May 1999.  Service connection is now in effect for 
intervertebral disc syndrome, rated as 60 percent disabling; 
bilateral otitis externa, rated at 10 percent; tinnitus, rated at 
10 percent; and bilateral hearing loss, rated as noncompensably 
disabling.  A total rating based on individual unemployabilty due 
to service-connected disabilities (TDIU) has been granted, 
effective from August 17, 1988. 

In December 2002, the Board endeavored, under regulations then in 
effect, to undertake development of the case on the issues herein 
concerned.  However, those development procedures were 
invalidated and, thereafter, the Board remanded the case in 
October 2003 for additional development by the RO. 

In a decision in February 2006, the Board denied the issues 
herein concerned.  At that time, the Veteran was represented by 
the Texas Veterans Commission.  He appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court). 

In an Order in August 2007, the Court remanded the case for 
compliance with instructions in a Joint Motion.  The Veteran was 
then represented by the attorney cited on the first page of the 
present decision.

For purposes of clarity the Board would also note that, during 
the course of the aforecited procedures with regard to the 
current appeal, the Board separately denied an unrelated claim 
for an effective date earlier than December 20, 1991, for the 
award of service connection for his low back disability, in a 
decision dated in December 2002. 

The Veteran filed an appeal to the Court on that effective date 
issue and, in a decision in September 2006, the Court vacated the 
September 2006 Board decision relating to effective date, and 
remanded that matter to the Board.  

In a subsequent decision in August 2007, the Board again denied 
the claim for entitlement to an earlier effective date.  The 
Veteran and his attorney again took the matter to the Court.  
However, in September 2008 the Court granted a Joint Motion to 
terminate the appellant's appeal on the effective-date issue, 
thus finally resolving that pending issue.

In March 2009, the Board remanded the case for development on the 
then pending issues, e.g., those on the first page of this 
decision, as well as entitlement to service connection for a 
right knee disorder claimed as associated with intervertebral 
disc syndrome of the low back.  The development requested in that 
remand included but was not limited to a comprehensive VA medical 
examination and associated medical opinions; this, including an 
examination. was conducted and the reports are of record in the 
file.  Accordingly, absent a need for any additional examination, 
there was no violation of the requirement that all actions in a 
remand must be pursued.  See Stegall v. West, 11 Vet. App. 268 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (only 
substantial, and not strict, compliance with the terms of a Board 
remand is required under Stegall).

Following the VA examination in September 2009, a rating action 
in October 2009 granted service connection for the right leg 
disorder claimed as radiculopathy of the right lower extremity; a 
20 percent rating was assigned from September 28, 2009, 
satisfying that issue on appeal.  The case was returned on the 
remaining other two issues shown on the first page, above.

In May 2010, pursuant to 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. 
§ 20.901, the Board forwarded the case to an independent medical 
expert in the Veterans Health Administration for a written 
advisory opinion, with clarification of and amplification on 
certain medical questions.  In accordance with the stated 
guidelines governing such opinion requests, and to ensure full 
due process for the Veteran, they are always sent other than to 
the VA facility wherein the Veteran has received care, etc., and 
so that an independent review can be undertaken on the aggregate 
record.  The request did not ask for or intend for an examination 
of the Veteran to be undertaken; that had been the subject of the 
remand, and had already been accomplished in accordance with the 
Board's remand as cited above.  The independent medical opinion 
is of record, dated in June 2010.

Issue # 2 is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDING OF FACT

The aggregate evidence, including medical opinion evidence, 
preponderates against a finding that the Veteran developed a 
chronic right knee disorder in service; that his currently 
claimed right knee disorder has been caused or aggravated by, or 
is etiologically related to service or to any service-connected 
disability; or that arthritis of the right knee was manifested to 
a compensable degree within one year after his separation.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, arthritis may not be presumed to have been incurred in 
service, and the claimed right knee disability is not shown to be 
proximately due to, the result of, or aggravated by service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice.

As indicated in the Introduction, above, this matter has been in 
the claim and appellate process for a considerable time, and has 
been before the Board and the Court on multiple occasions.  The 
Board finds that the purpose behind the notice requirements has 
been fully satisfied, because the appellant and his attorney have 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims and appeals.  In addition, it 
appears that all obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of the current appeal.  
Thus, any deficiency in notice must be regarded as constituting 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(Court was convinced that appellant and attorney had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).

VA has obtained the Veteran's available records, has obtained 
private clinical information as has been made available, and has 
afforded the Veteran several VA examinations.  These are adequate 
for adjudication, as the doctors have reviewed the claims file, 
made all necessary findings, and rendered requested opinions with 
well supported rationales.  All known and available records 
relevant to the issues decided herein on appeal have been 
obtained and associated with the appellant's claims file.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of inccurrence or 
aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C.A. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. at 52,744-45.  The present claim predates the 
regulatory change.  Consequently, the Board will consider the 
older version of 38 C.F.R. § 3.310, which is more favorable to 
the claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.  In 
the current appeal, however, neither version would produce a 
different result, because the evidence is against a secondary 
cause for the claimed disability.

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist the appellant in the development of 
his claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).

Where the record contains both positive and negative evidence, 
including addressing whether the Veteran's claimed condition is 
related to service or to service-connected disability, it is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same, and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans, supra.  Thus, the 
weight to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The relevant evidence of record includes the Veteran's service 
medical records.  These records are completely silent as to any 
complaints of or treatment for a right knee disorder. The April 
1951 and October 1952 pre-induction examinations and the October 
1954 separation examination found that his musculoskeletal system 
was within normal limits, and he made no mention of any 
difficulties with the right knee.

A VA examination conducted in January 1955 contained no abnormal 
orthopedic findings.  A November 1988 VA examination also made no 
mention of any right knee disorder.

A September 1999 X-ray of the Veteran's right knee showed 
moderate degenerative changes in the right knee.  In November and 
December 1999, he complained about his right knee, stating that 
he would stabilize it with a brace.  A January 2000 note 
suggested that his right leg was shorter than the left leg.

The Veteran was examined by VA in September 2001.  He expressed 
his belief that he might have injured his right leg in 1953 when 
he jumped from a truck in service.  He stated that he had low 
back pain that would shoot into the right leg.  He stated that he 
walked "crooked" if he did not wear the leg lift in his right 
shoe.  He also noted that he had pain in the right knee if he 
failed to wear his hinged knee brace. He said that his leg was 
weak and would give way, and that the knee would swell and would 
feel warm.  The objective examination found that his pelvis 
appeared level when he stood barefoot, and that no leg length 
discrepancy was found on tape measurement.  He could flex the 
knee to 80 degrees, although he complained of pain.  There was 
slight crepitance, but there was no effusion, discoloration, or 
erythema.  An X- ray revealed mild degenerative changes.  The 
diagnosis was degenerative changes of the right knee that 
appeared to be age-related.  There was no discernable leg length 
discrepancy.

VA re-examined the Veteran in May 2004.  The examiner noted that 
the Veteran had scoliosis, not a leg length discrepancy.  His 
legs were equal on examination. He complained of a constant low 
backache, as well as weakness in both legs that was greater on 
the right.  He stated that his leg weakness had caused him to 
fall on occasion.  On lying on the examination table, he was 
noted to have right lower extremity weakness.  Muscle mass was 
equal bilaterally.  Sensation was questionably abnormal over the 
posterolateral aspect of the thigh.  X-rays of both knees showed 
degenerative joint disease of all three compartments of both 
knees.  He also had peripheral neuropathy in the legs (the record 
shows that he has been diagnosed with diabetes mellitus).  There 
was no evidence of radiculopathy.  The examiner opined that the 
Veteran's bilateral lower extremity conditions are not related to 
his service-connected spine disorder.

VA outpatient treatment records since early 2004 have shown a 
diagnosis of diabetes mellitus, with decreased sensation to light 
touch and vibration. 

On VA orthopedic evaluation in September 2009, the Veteran said 
his right knee first was a problem in 2000 and had since 
worsened.  He noticed an intermittent sharp pain, severe, with 
weakness, stiffness, instability, and giving way or locking.  He 
had intermittent tenderness and swelling of the right knee.  He 
took Vicodin as needed for pain.  On examination, he manifested 
tenderness on palpation of both knees and had guarding of the 
right knee.  He was said to use bilateral foot braces for foot-
drop and a right knee brace and Canadian crutches.  There was 
also evidence of moderate to severe sensor-motor peripheral 
neuropathy in the legs. 
X-rays showed mild narrowing of the knee joint of the medial 
compartment of each knee, consistent with a degenerative joint 
disease of both knees.  Summarizing the aggregate evidence of 
record, the examiner noted the absence of evidence of right knee 
problems in service or for some time thereafter and X-ray 
evidence of degeneration in 2001, and concluded that right knee 
degenerative joint disease would be uncommon without some form of 
ankle or hip problem as well, and was less likely as not to have 
been caused by or related to service or to the Veteran's service-
connected disability on any premise.  As to whether the right 
knee had been aggravated by the other disability, it was felt 
that it would be speculative to resort to such finding.

In order to elucidate the above opinion and findings, the Board 
obtained VHA medical expert review.  Specifically, the Board 
asked for an opinion as to the nature of the current right knee 
disability based upon the evidence of record, its probable 
etiology and duration, and all related factors to include any 
impact there may be or have been from either his low back 
disability and/or his right leg radiculopathy.  These questions 
were sought to be answered in terms of whether it is at least as 
likely as not (i.e., to at least a 50/50 degree of probability) 
that the right knee disability was aggravated by or in any way 
impacted by the low back and/or right lower extremity 
radiculopathy, or whether such a relationship is unlikely (e.g., 
less than a 50-50 probability).  The Board noted that the term 
"at least as likely as not" does not mean merely within the 
realm of medical possibility, but rather that the weight of 
medical evidence both for and against a conclusion is so evenly 
divided that it is as medically sound to find in favor of 
causation as it is to find against it; and that the term 
"aggravation" in the above context refers to a permanent 
worsening of the condition, as contrasted to temporary or 
intermittent flare-ups or symptoms which resolve with return to 
the baseline level of disability.

The medical expert responded, as to the nature of the right knee 
disability, that it is related to degenerative osteoarthritis.  
He opined that there is no evidence in the record of any injury 
which would indicate that this was traumatic arthritis.  He noted 
that significant paralysis of a muscle group such as the 
quadriceps would force an abnormal gait which would add excessive 
forces of hyperextension to stability the knee.  In this 
particular case, he felt that the present disability is most 
likely related to hereditary factors along with normal wear and 
tear, reiterating that there is no history of specific injury or 
paralysis.  As for the period of onset, the reviewer felt that it 
had been gradual.  He further opined that there is no evidence 
that the Veteran's low back disorder and radiculopathy could have 
had an adverse impact on his right knee osteoarthritis.  

The expert reviewer concluded as follows (emphasis added):

It is unlikely that the osteoarthritis of the right 
knee is [causally] related to or aggravated by his 
disability of the lumbar spine and radiculopathy.  It 
is less than a 50/50 probability.  

I have not seen a relationship between scoliosis, 
intervertebral disc syndrome, radiculopathy and 
aggravation or causation of degenerative arthritis of 
the knee.  A search of PubMed [a research tool] failed 
to come up with any references suggesting such a 
relationship.  Logically, I would not expect such a 
relationship.

The osteoarthritis of the right knee is not causally 
related to or aggravated by his other service 
connected disabilities related to the auditory system.

In addressing the Veteran's claim with regard to his right knee, 
the Board finds that considerable effort has gone into obtaining 
all available evidence, to include examinations and medical 
expert opinions.  The Veteran is permitted to make observations 
but is not qualified to render medical judgments as to the cause 
or etiology of his disability.  In that regard, except for the 
Veteran's opinions, the medical opinions are virtually unanimous 
to the effect that the right knee disability was not only not 
present in-service or within a presumptive period thereafter, but 
was not caused or otherwise adversely affected by any other 
service-connected disability.  A reasonable doubt is not raised 
in that regard to be resolved in the Veteran's favor.

ORDER

Service connection for a right knee disability is denied.


REMAND

Action on issue #2 was initially deferred pending completion of 
action on a number of other questions.  Those other questions 
have now been addressed.  However, because of the actions taken 
in the interim, the factual situation with regard to an 
additional benefit as identified in issue #2 is changed 
significantly from when it was first addressed during the current 
appeal.  That is not to say that such change will or will not 
ultimately have an impact on the resolution of issue #2, but 
these changes must be addressed in contrast with the pertinent 
regulations.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 31/2 in. or 
more.  Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521, complete paralysis also encompasses foot drop and 
slight droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  The phrase "preclude 
locomotion" is defined as the necessity for regular and constant 
use of a wheelchair, braces, crutches, or canes as a normal mode 
of locomotion although occasional locomotion by other methods may 
be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not established, 
the Veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and total 
service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual acuity or 
less; or (2) includes the anatomical loss or loss of use of both 
hands.  The assistance referred to in this section will not be 
available to any Veteran more than once.  38 C.F.R. § 3.809(a).  
Generally, loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function of the hand or foot, whether the acts 
of grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with prosthesis. 
38 C.F.R. § 4.63.  In addition, extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major joints of 
an extremity, or shortening of the lower extremity of 31/2 in. (8.9 
cm.) or more, will be taken as loss of use of the hand or foot 
involved.  38 C.F.R. § 4.63(a).

The Veteran claims entitlement to specially adapted housing 
benefits.  A certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) 
is warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D)  The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.  The 
definition of the term "preclude locomotion" has been set out 
above.  38 C.F.R. § 3.809(d).

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The case should be reviewed by a 
qualified individual to determine whether the 
aggregate disabilities for which the Veteran 
is now service connected do, or do not, 
render him sufficiently disabled as to 
qualify for the claimed housing benefits.  If 
additional examination is required to make 
such a determination, the reviewer  should so 
state, and an examination should be 
scheduled.  

3.  Readjudicate the claim on issue # 2 and, 
if the decision remains unfavorable to the 
Veteran, prepare an SSOC and give the Veteran 
and his attorney a reasonable opportunity to 
respond.  Then return the case on this issue 
to the Board for final appellate review.  The 
Veteran need do nothing further until so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


